Case 1:18-md-02841-DPG Document 184 Entered on FLSD Docket 04/23/2020 Page 1 of 5



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

                                                  MDL No. 2841
                                     Master File No. 18-MD-02841-GAYLES

       IN RE:

       MONAT HAIR CARE PRODUCTS
       MARKETING, SALES PRACTICES, AND
       PRODUCTS LIABILITY LITIGATION




       THIS DOCUMENT RELATES TO
       Monat Global Corp. v. Toni Miller, Case Nos. 3:18-mc-24
       (M.D. Fla.) & 2:18-cv-324 (D. Nev.) and
       ALL CONSOLIDATED CASES
                                                                           /

                                                         ORDER

                This matter came before the Court on Monat Global Corp’s Motion to Adopt and Enforce

       Order [ECF No. 172]. The Court has reviewed the Motion and the record and is otherwise fully

       advised. For the reasons that follow, the Motion shall be granted.

                                                  BACKGROUND

             On February 21, 2018, Defendant Monat Global Corp. (“Monat”) filed an action in the

   District of Nevada against Toni Miller (“Miller”) alleging claims for defamation and commercial

   disparagement (the “Underlying Action”). On March 5, 2018, Monat served a subpoena on non-

   party Vicki Nittinger (“Nittinger”) requesting documents related to the Underlying Action. 1 On

   June 8, 2018, after Nittinger failed to produce the requested documents, Monat filed a motion to


   1
    Nittinger is the administrator of a group on Facebook titled “Monat – My Modern Nightmare.” Monat argues that
   Nittinger’s Facebook group provided the impetus for Plaintiffs’ class action claims and that Miller relied on statements
   made within the Facebook group when making her own allegedly defamatory statements about Monat.
Case 1:18-md-02841-DPG Document 184 Entered on FLSD Docket 04/23/2020 Page 2 of 5



   compel in the United States District Court for the Middle District of Florida (the “Ancillary

   Action”). Nittinger resides in Jacksonville, Florida, which is part of the Middle District of

   Florida.

          On October 3, 2018, the Underlying Action was transferred from the District of Nevada

   to this Court and consolidated with this MDL. Neither Nittinger nor Monat sought to consolidate

   the Ancillary Action with the MDL; and Nittinger did not move this Court to quash the subpoena.

          On November 27, 2018, Magistrate Judge Monte C. Richardson of the United States

   District Court for the Middle District of Florida granted Monat’s motion to compel compliance

   with the subpoena (the “Order Enforcing Subpoena”). Nittinger objected, arguing that the Middle

   District of Florida had no jurisdiction to compel compliance with the subpoena because

   jurisdiction was exclusively with this Court. On January 7, 2020, Judge Richardson, construing

   the objections as a motion for reconsideration, disagreed and ordered compliance with the

   subpoena. Nittinger filed another motion to reconsider on January 21st, which is still pending in

   the Ancillary Action.

          The parties first raised the dispute over the subpoena with this Court at the status

   conference on February 5, 2020. Through counsel, Nittinger submitted to the jurisdiction of this

   Court. The Court then directed Monat to address the issue, if necessary, in writing. On February

   13th, Monat moved this Court to adopt and enforce the Order Enforcing Subpoena.

                                           DISCUSSION

          Under the Federal Rules of Civil Procedure, a party seeking to enforce a subpoena must

   file its motion to compel in “the district where compliance is required . . . .” Fed. R. Civ. P.

   45(d)(2)(B)(i). For a subpoena requesting a non-party to produce documents, the “place of

   compliance” is “within 100 miles of where the person resides, is employed, or regularly transacts



                                                   2
Case 1:18-md-02841-DPG Document 184 Entered on FLSD Docket 04/23/2020 Page 3 of 5



   business in person . . . .” Fed R. Civ. P. 45(c)(2)(A). In accordance with Rule 45, Monat filed

   its motion to compel in the Middle District of Florida—a place within 100 miles of Nittinger’s

   Jacksonville, Florida residence. Nittinger, however, contends that after the Underlying Action

   was consolidated with the MDL, only this Court had jurisdiction to compel her compliance with

   the subpoena. The Court disagrees.

          The Multidistrict Litigation Statute provides that MDL district courts “may exercise the

   powers of a district judge in any district for the purpose of conducting pretrial depositions in such

   coordinated or consolidated pretrial proceedings.” 28 U.S.C. § 1407(b). Courts are split on

   whether this provision gives MDL district courts the power to oversee non-party subpoenas for

   only depositions or for both depositions and document production. Compare In re Packaged

   Seafood Prods. Antitrust Litig., Case No. 15-MD-2670-JLS-MDD, 2018 WL 454440, at *2 (S.D.

   Cal. Jan. 17, 2018) (holding that “[t]he extension of jurisdiction in MDL cases to the conduct of

   pretrial depositions . . . is not tantamount to extending jurisdiction to enforce document subpoenas

   on third parties.”), and VISX, Inc. v. Nidek Co., 208 F.R.D 615, 616 (N.D. Cal. 2002) (holding

   that “§1407(b) expands a transferee court’s discovery powers only to pretrial depositions [and

   that] [h]ad Congress wanted to expand these powers to document subpoenas, it would have said

   so.”), with In re Accutane Prods. Liab. Litig., No. 804-MD-2523-T-30TBM, 2006 WL 1000311,

   at *2 n.3 (M.D. Fla. Apr. 14, 2006) (holding that “[t]he statutory grant of power to a MDL judge

   to act as judge of any district for pretrial depositions necessarily would include . . . the power to

   enforce a subpoena duces tecum issued by another district court.”), and U.S. ex rel. Pogue v.

   Diabetes Treatment Ctrs. of Am., Inc., 444 F.3d 462, 469 n.4 (6th Cir. 2006) (recognizing the

   split of authority but holding that “§1407(b)’s grant of authority applies to both deposition

   subpoenas and documents-only subpoenas.”).



                                                     3
Case 1:18-md-02841-DPG Document 184 Entered on FLSD Docket 04/23/2020 Page 4 of 5



            The Court finds the reasoning of In re Packaged Seafood and VISX persuasive. Indeed,

   Rule 45’s broad application to subpoenas can be reconciled with Section 1407(b)’s limited grant

   of authority in MDL cases for conducting pretrial depositions. Rule 45 provides courts and

   litigants with overall guidelines for the issuance and enforcement of all trial, hearing, and

   deposition subpoenas. Section 1407(b) does not expressly exempt MDL courts from Rule 45’s

   dictates; rather, it expressly gives MDL courts the discretion to exercise the powers of a district

   judge in any district only for the purpose of conducting pretrial depositions. Section 1407(b)

   makes no reference to subpoenas for the production of documents. This is “a distinction that

   makes a difference.” In re Packaged Seafood, 2018 WL 454440, at *2. As Rule 45 governs non-

   party, non-resident document subpoenas, I find that the District Court for the Middle District of

   Florida had jurisdiction to enter the Order Enforcing Subpoena.

            Plaintiffs argue that adopting the Order Enforcing Subpoena would undermine the

   uniformity and efficiency of this MDL proceeding. Not so. MDL proceedings are no more

   undermined than every other federal court proceeding which must adhere to Rule 45’s dictates

   for the service and enforcement of non-party subpoenas. And even when MDL courts have

   exercised the powers of judges of other districts to enforce such subpoenas, they have been bound

   by the law of, and reviewed by, that circuit. 2 See U.S. ex rel. Pogue, 444 F.3d at 470-71. As a

   result, there is always the possibility that different courts will come to different conclusions

   regarding non-party, non-resident subpoenas in an MDL case. Moreover, there is nothing

   efficient about this Court revisiting a subpoena that the District of Nevada found to be narrow in




   2
     Of course, here, this Court and the Middle District of Florida are within the Eleventh Circuit; and we are governed
   by the same legal standards.

                                                             4
Case 1:18-md-02841-DPG Document 184 Entered on FLSD Docket 04/23/2020 Page 5 of 5



   scope and relevant to the Underlying Action and that the Middle District of Florida found to be

   enforceable. 3

            Finally, Nittinger’s promise to now partially comply with the subpoena does not render

   the issue moot. This promise to comply, made two years after the issuance of the subpoena, does

   not offer complete compliance with the Order Enforcing Subpoena. And, “voluntary cessation

   of allegedly illegal conduct does not deprive the tribunal of power to hear and determine the case,

   i.e., does not make the case moot.” Sec’y of Labor, U.S. Dep’t of Labor v. Burger King Corp.,

   955 F.2d 681, 684 (11th Cir. 1992) (quoting U.S. v. W.T. Grant Co., 345 U.S. 629, 632 (1953)).

                                                     CONCLUSION

            Based on the foregoing it is ORDERED AND ADJUDGED that

       1.        Monat Global Corp’s Motion to Adopt and Enforce Order [ECF No. 172] is

                 GRANTED.

       2.        The Order entered on November 27, 2018, by the United States District Court for the

                 Middle District of Florida in Monat Global Corp. v. Toni Miller, Case No. 3:18-mc-24

                 (M.D. Fla.), is ADOPTED in its entirety.

       3.        Vicki Nittinger shall comply with the subpoena in accordance with the Order Enforcing

                 Subpoena within fourteen (14) days of the date of this Order.

            DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of April, 2020.




                                                            ________________________________
                                                            DARRIN P. GAYLES
                                                            UNITED STATES DISTRICT JUDGE


   3
    In light of the split of authority on the jurisdictional issue and the unique timing of events because of the consolidation
   of the Underlying Action with the MDL, the Court does not find that an order to show cause as to attorney’s fees is
   warranted.

                                                                5
